Citation Nr: 1504174	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disability, to include generalized anxiety disorder. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a seizure disorder.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hypoglycemia.

4.  Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder.

5.  Entitlement to service connection for a seizure disorder.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for celiac disease.

8.  Entitlement to service connection for a deviated septum.

9.  Entitlement to service connection for poor circulation, bilateral hands.

10.  Entitlement to service connection for poor circulation, bilateral feet.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for hypotension.

13.  Entitlement to an effective date earlier than January 4, 2010, for the grant of special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1972 to March 1982.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of June 2007, December 2009, March 2010, May 2010 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
The Board observes that the RO has treated the Veteran's claim for compensation for hypoglycemia under 38 U.S.C.A. § 1151 as a claim to reopen.  The record reflects that compensation for hypoglycemia was denied in a December 2009 rating decision.  The Veteran was informed of this denial by letter dated December 21, 2009.  On December 21, 2010, the RO received a facsimile transmission from the Veteran wherein he expressed disagreement with the denial of compensation for hypoglycemia.  Rather than treat this communication as a notice of disagreement (NOD) with the original denial, the RO construed it as a claim to reopen finding that that the NOD was untimely filed.  Under pertinent VA regulations, a notice of disagreement must be received within one year of the date of notification of the adverse action.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302(a).  The Board observes that under VA regulations, the one year does not include the date the claimant receives notification of the AOJ determination but does include the last date of the one year period. See 38 C.F.R. § 20.305(b).  Applying this regulation to the present case, December 21, 2009 is excluded from the calculation of the deadline for submitting the notice of disagreement while December 21, 2010, is included.  The length of time between December 21, 2009, and December 21, 2010, is 365 days (exactly one year).  Thus, the December 21, 2010 facsimile is a timely notice of disagreement of the initial denial of compensation under 38 U.S.C.A. § 1151 for hypoglycemia.  Accordingly, the Board has characterized this issue as an initial claim, rather than a claim to reopen.  

Similarly, with respect to a claim for service connection diabetes mellitus, the RO determined that a substantive appeal received on December 21, 2010 was untimely.  Procedurally, service connection for diabetes mellitus was denied in the December 2009 rating decision.  Notification of this decision was furnished to the Veteran in the December 21, 2010 letter discussed above.  Following a timely NOD, the RO issued a March 2010 statement of the case (SOC).  As the December 21, 2010 substantive appeal was received within one year of notification of the determination on appeal, an appeal of the original determination on this issue was timely filed.   See 38 C.F.R. § 3.302(b) (a substantive appeal must be filed within 60 days of mailing of the SOC or within the remainder of the 1 year period from the date of mailing of the determination on appeal, which ever period ends later).   Accordingly, the appeal of the denial of service connection for diabetes mellitus remains on appeal and is listed above.

The Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2014).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hypoglycemia, entitlement to service connection for diabetes mellitus, entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a seizure disorder, entitlement to service connection for celiac disease, entitlement to service connection for poor circulation, bilateral hands; entitlement to service connection for poor circulation, bilateral feet; entitlement to service connection for hypotension and entitlement to an effective date earlier than January 4, 2010, for the grant of SMC at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1989 rating decision, the RO denied the Veteran's claims for service connection for a psychiatric disability and a seizure disorder; the Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the July 1989 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for an acquired psychiatric disorder to include generalized anxiety disorder and a seizure disorder.

3.  The Veteran has a current tinnitus disability that is consistent with his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The July 1989 RO decision that denied entitlement to service connection for a psychiatric disorder and a seizure disorder is final.  38 U.S.C.A §7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1989).

2.  As new and material evidence has been received, the criteria for reopening the claim for entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  As new and material evidence has been received, the criteria for reopening the claim for entitlement to service connection for a seizure disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claims of  whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disability, to include generalized anxiety disorder; whether new and material evidence has been received to reopen a previously denied claim for service connection for a seizure disorder; and entitlement to service connection for tinnitus, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claims to reopen service connection for an acquired psychiatric disorder to include generalized anxiety disorder and a seizure disorder, and grant service connection for tinnitus; the Board finds that all notification and development actions needed to fairly adjudicate the claims has been accomplished as to these issues.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Claims to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims in December 2005.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

      Analysis

In a rating decision July 1989, the RO, in part, denied the Veteran's claims for entitlement to service connection for a psychiatric disorder and a seizure disorder on the basis that a seizure disorder was not shown in service or within a year of service and that there was no evidence of a chronic psychiatric disability shown in service. 

The Veteran did not appeal the July 1989 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

As noted above, the Veteran attempted to reopen his claim in December 2005.

Evidence received since the final rating decision in July 1989 includes a September 2014 correspondence from a VA physician in which she opined that the Veteran's generalized anxiety disorder was "more likely as not a service connected condition" and that he had celiac disease.  The new evidence also includes internet articles detailing how seizures are symptoms of celiac disease as well as the Veteran's new contentions that his seizures are secondary to his celiac disease.

The Board finds that the above-described evidence provides a basis for reopening the claims for an acquired psychiatric disorder and a seizure disorder.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the July 1989 denials of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between current acquired psychiatric disorder and seizure disorder and service, and raises a reasonable possibility of substantiating the claims.  

Here, the unestablished facts necessary to substantiate the claims in the July 1989 rating decision would be evidence linking a current acquired psychiatric disorder or seizure disorder to service. 

The prior denial of service connection for a psychiatric disability in the July 1989 rating decision was based on a finding that there was no evidence of a chronic psychiatric condition while the Veteran was in service.  In her September 2014 letter, the VA physician indicated that the Veteran's current psychiatric disorder was related to service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Regarding the Veteran's claim for a seizure disorder, the prior denial of service connection in the July 1989 rating decision was based on a finding that a seizure disorder was not shown in service or within a year of service.  The evidence received since the July 1989 rating decision suggests a relationship between seizures and celiac disease.  Notably, as addressed in the remand section below, the Veteran has a pending claim for celiac disease.

A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories). 

As the internet articles show a possible nexus between seizures and celiac disease and the September 2014 correspondence from the VA physician noted that the Veteran had celiac disease, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a seizure disorder to include as secondary to celiac disease, is reopened. 

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for an acquired psychiatric disorder and seizure disorder disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Tinnitus

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

      Analysis

The Veteran's service treatment records are negative for complaints or treatments related to tinnitus or ringing in the ears.  However, an October 2009 VA treatment report noted that the Veteran had "tinnitus, all the time, war related".  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for tinnitus is warranted.  The Veteran has a current diagnosis of tinnitus as provided by multiple VA treatment records.  Moreover, the Veteran is competent to report symptoms such as ringing in his ears and the Board finds his reports creditable.  Therefore, the first element of medical evidence of a current disability is accordingly met. 

The question to be decided in the present appeal is whether such tinnitus is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of tinnitus. 

However, when considering the circumstances of the Veteran's service to include working as a telephone installer, repairman and pole lineman, he was undoubtedly exposed to some, and likely significant, noise exposure in service.  Thus, his assertions of in-service noise exposure appear to be credible, and consistent with the circumstances of service.  The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  For all of these reasons, such exposure is presumed.  38 U.S.C.A. § 1154(a) (b) (West 2002).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current tinnitus disability that is related to service.  

In support of this conclusion, the Board notes that the October 2009 VA treatment report noted that the Veteran had constant tinnitus that was "war related".  Additionally, there is no contrary medical evidence of record that indicates that the Veteran's tinnitus disability was not related to his service.   

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current tinnitus disability that was caused by his service.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for acquired psychiatric disorder to include generalized anxiety disorder is reopened. 

New and material evidence having been received; the claim of entitlement to service connection for a seizure disorder is reopened. 

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.  

Regarding the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for hypoglycemia, the Board notes that VA provides compensation under the provisions of 38 U.S.C.A. § 1151 if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions.  There must be an unforeseeable result or some negligence or lack of proper skill on the part of the VA.  This compensation is awarded in the same manner as if the additional disability or death were service connected.  See 38 U.S.C.A. § 1151.

In this instance, the Veteran contends that his hypoglycemia was due to a wrong diagnosis when he was treated for a seizure disorder and instead should have been treated for low blood sugar.  In the September 2014  Appellant's Brief, the Veteran's representative notes that the Veteran contends that he exhibited the symptoms of hypoglycemia during the time the VA was treating him for other conditions; but, a medical professional should have been able to see the symptoms develop and increase during this care.

The Board finds that additional development is warranted in this matter before a decision on the merits can be made.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c) (4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In the present case, the Veteran has yet to undergo a VA examination and no opinion specifically addresses whether the Veteran suffered additional disability manifested by hypoglycemia as a result of VA care or treatment, and if so, with respect to whether the VA care providers failed to exercise proper care in their treatment of the Veteran.  As a result, resolution of the Veteran's claim requires medical opinion and possibly an examination, both with respect to whether the Veteran suffered additional disability as a result of VA care or treatment, and if so, with respect to whether the VA care providers failed to exercise proper care in their treatment of the Veteran.  Because no such evidence has been obtained, a remand is required.  Accordingly, a VA opinion and examination if needed, should be obtained from a VA physician, based on a review of the complete record. 

Regarding the remaining service connection claims, VA is obliged to provide an examination when the record contains competent evidence that the claimant .has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for an acquired psychiatric disorder, as noted above, in a September 2014 correspondence, a VA physician opined that the Veteran's generalized anxiety disorder was noted on multiple records beginning in October 1972 and that this was more likely as not a service connected condition.  No other rationale was provided.

However, while the September 2014 opinion noted in-service symptoms of generalized anxiety disorder, on VA examination in August 1990, a VA examiner opined that he did not feel the Veteran's emotional responses rose to a level which warranted a psychiatric diagnosis.

As a result, the Board finds that further development is needed so that a medical professional can review the entire medical record, consider a complete history, and provide informed opinions as to the relationship between any current acquired psychiatric disability, to include generalized anxiety disorder, and service.

The Board also notes that the Veteran was previously scheduled for a VA examination which he did not report for due to medical conditions.  Additionally, in a May 2013 correspondence, the Veteran indicated that he wished to cancel his scheduled videoconference as he was housebound.

Accordingly, and considering the nature and circumstances of the Veteran's health and homebound status, the Board finds that if the Veteran is unable to attend the VA examination, the RO should obtain a medical opinion based on a review of the claims file to specifically consider the Veteran's in-service treatment for anxiety and the requested opinion in regards to the relationship between the Veteran's acquired psychiatric condition and active duty military service.

Regarding the Veteran's claim for service connection for celiac disease, in the May 2010 rating decision, the RO denied service connection for celiac disease as the Veteran did not have a current celiac disability.  Subsequent to this rating decision, private records have demonstrated that the Veteran was positive for celiac disease alleles.  Additionally, in a September 2014 correspondence, a VA physician indicated that the Veteran had celiac disease that was a hereditary problem which he most likely as not had when he was in the military.  As a result of these diagnoses and test results, the Veteran also now contends that his celiac disease was permanently aggravated during his active service and was also the cause of all of his other medical issues.

The Veteran has yet to undergo a VA examination to determine whether the Veteran's service permanently aggravated any preexisting celiac disability beyond the natural progress of the disease.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a celiac disease disability, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

As it was shown that the Veteran's celiac disease was hereditary and may have preexisted his service, a VA examiner should provide an opinion as to whether any celiac disability preexisted service, and if so, whether it was aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Additionally, as noted above, the Veteran contends that all of his disabilities resulted from his preexisting celiac disease which was aggravated by his service. 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Significantly, internet articles submitted by the Veteran have indicated that symptoms of celiac disease include anxiety, seizures and poor circulation.  

Notably, the Veteran has yet to undergo a VA examination concerning the etiology of his claimed seizure disorder, deviated septum, poor circulation of the bilateral hands and feet and hypotension disabilities.  Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for seizure disorder, deviated septum, poor circulation of the bilateral hands and feet and hypotension to include as secondary to his claimed celiac disease disability, and that further medical examination and opinion in connection with these claims is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

With regard to the claim of entitlement to an earlier effective date for the grant of SMC at the housebound rate, the Board notes that the granting of that benefit hinges on the Veteran's various disability ratings and combined service-connected disability rating.  As the Board has remanded several issues which could result in additional disability ratings being granted, the Board finds that the issue of entitlement to an earlier effective date for the grant of SMC at the housebound rate is inextricably intertwined with the other pending issues.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilites on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should schedule the Veteran for a VA examination to address the claim for compensation for a disability manifested by hypoglycemia under 38 U.S.C.A. § 1151.  If it is found that the Veteran is unable to attend the VA examination, then the claims folder should be forwarded to a VA physician in order to obtain the necessary opinions.

The Veteran's entire claims file must be made available to the examiner for review prior to his/her report.  After examining the Veteran and reviewing the claims and associated VA medical records, the VA physician should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that VA medical treatment resulted in additional disability manifested by hypoglycemia, with consideration given to the Veteran's contention's that his hypoglycemia was due to a wrong diagnosis when he was treated for a seizure disorder and instead should have been treated for low blood sugar.

Specifically, the VA physician should also opine whether the proximate cause of any such additional disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA during the surgical treatment, (b) an event not reasonably foreseeable, or (c) neither a or b.

The examiner should set forth all medical findings, together with the complete rationale for all conclusions reached.  

3.  The Veteran should be scheduled for a VA examination to address the etiology of his current acquired psychiatric disability.  If it is found that the Veteran is unable to attend the VA examination, then the claims folder should be forwarded to a VA physician in order to obtain the necessary opinions.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion with respect to each currently present psychiatric disorder as to whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as, any other pertinent medical nexus evidence of record to include the September 2014 statement of Dr. Martinez.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

4.  The Veteran should be scheduled for a VA examination to address the etiology of his current celiac disease disability.  If it is found that the Veteran is unable to attend the VA examination, then the claims folder should be forwarded to a VA physician in order to obtain the necessary opinions.

Based on the examination results and the review of the claims folders, the examiner should provide responses to the following inquiries:

(a)  Does the Veteran have, or has he had at any time since December 2009, a celiac disease disability?  

If the Veteran has had celiac disease at any time since December 2009, did such disability clearly and unmistakably preexist service?  

If it is found that celiac disease preexisted service, the examiner should identify the evidence upon which this opinion is based.  The examiner should then address whether the disability worsened in service.  If it worsened, the examiner is requested to provide an opinion as to whether the Veteran's celiac disease was clearly and unmistakably not aggravated by service.  In other words, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease. 

The examiner is advised that clear and unmistakable evidence is obvious and manifest.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's has: 

(i) diabetes mellitus, 
(ii) a seizure disorder, 
(iii) deviated septum, 
(iv) disability manifested by poor circulation of the bilateral hands and feet, and 
(v) hypotension? 

(c)  For each disability identified pursuant to paragraph (b), the examiner should proffer an opinion as to: 

(i) whether the disability is either proximately due to or permanently aggravated beyond its natural progression by his celiac disease, and/or

(ii)  whether it is at least as likely as not (50 percent probability or greater) that the disability was initially manifested during, or is otherwise related to the Veteran's active military service.  

The examiner should provide a complete rationale for any opinions provided.  The examiner should also confirm that the complete claims file was reviewing, including service treatment records and post-service private and VA treatment records.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded exp editious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


